DETAILED ACTION

Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 8, 9, 15, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 13,14 of U.S. Patent No. 11,122,021. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the Patent 11,122,021 with obvious wording variations. A comparison of the claims are shown below:


Pending Application 16/912069
Patent 11,122,021

1. An apparatus for generating multi-encrypted email message responses, comprising: a memory configured to store one or more encryption keys; 5a hardware processor communicatively coupled to the memory, and configured to: receive an email message comprising: a first portion of the email message having a first level of encryption; and 10a second portion of the email message having a second level of encryption; receive an indication that a first portion of a reply message is in response to the first portion of the received email message; receive an indication that a second portion of the reply message is in 15response to the second portion of the received email message; determine that a first encryption key stored in the memory is associated with the first level of encryption; determine that a second encryption key stored in the memory is associated with the second level of encryption; 20encrypt the first portion of the reply message using the first encryption key; encrypt the second portion of the reply message using the second encryption key; and transmit the reply message to a server.  



8. A method for generating multi-encrypted email message responses, comprising: receiving an email message comprising: a first portion of the email message having a first level of encryption; 5and a second portion of the email message having a second level of encryption; receiving an indication that a first portion of a reply message is in response to the first portion of the received email message; 10receiving an indication that a second portion of the reply message is in response to the second portion of the received email message; determining that that a first encryption key stored in the memory is associated with the first level of encryption; determining that that a second encryption key stored in the memory is 15associated with the second level of encryption; encrypting the first portion of the reply message using the first encryption key; encrypting the second portion of the reply message using the second encryption key; and transmitting the reply message to a server.



15. A computer program comprising executable instructions stored in a non-transitory computer readable medium that when executed by a processor causes the processor to: receive an email message comprising: 5a first portion of the email message having a first level of encryption; and a second portion of the email message having a second level of encryption; receive an indication that a first portion of a reply message is in response to 10the first portion of the received email message; receive an indication that a second portion of the reply message is in response to the second portion of the received email message; determine that a first encryption key is associated with the first level of encryption; 15determine that a second encryption key is associated with the second level of encryption; encrypt the first portion of the reply message using the first encryption key; encrypt the second portion of the reply message using the second encryption key; and 20transmit the reply message to a server.



1. An apparatus for handling multi-encrypted email messages, comprising: a memory configured to store instructions for masking portions of an email using a mask format comprising either or both of blackout bars and blurred text; a hardware processor communicatively coupled to the memory, and configured to: receive an email message addressed to a plurality of recipients and comprising a first portion having a first level of encryption and a second portion having a second level of encryption; create a first instance of the email message to be sent to a first recipient from among the plurality of recipients, wherein the first instance masks, according to the mask format, portions of the email message that are not of the first level of encryption; create a second instance of the email message to be sent to a second recipient from among the plurality of recipients, wherein the second instance masks, according to the mask format, portions of the email message that are not of the first or second levels of encryption; transmit the first instance of the email message to the first recipient; and transmit the second instance of the email message to the second recipient. 

7. A method for handling multi-encrypted email messages, comprising: receiving receive an email message addressed to a plurality of recipients and comprising a first portion having a first level of encryption and a second portion having a second level of encryption; creating a first instance of the email message to be sent to a first recipient from among the plurality of recipients, wherein the first instance masks portions of the email message that are not of the first level of encryption using a mask format comprising either or both of blackout bars and blurred text; creating a second instance of the email message to be sent to a second recipient from among the plurality of recipients, wherein the second instance masks portions of the email message that are not of the first or second levels of encryption using the mask format; transmitting the first instance of the email message to the first recipient; and transmitting the second instance of the email message to the second recipient.

13. A computer program comprising executable instructions stored in a non-transitory computer readable medium that when executed by a processor causes the processor to: receive an email message addressed to a plurality of recipients and comprising a first portion having a first level of encryption and a second portion having a second level of encryption; create a first instance of the email message to be sent to a first recipient from among the plurality of recipients, wherein the first instance masks portions of the email message that are not of the first level of encryption using a mask format comprising either or both of blackout bars and blurred text; create a second instance of the email message to be sent to a second recipient from among the plurality of recipients, wherein the second instance masks portions of the email message that are not of the first or second levels of encryption using the mask format; transmit the first instance of the email message to the first recipient; and transmit the second instance of the email message to the second recipient.

. 

2. The apparatus of Claim 1, wherein: the received email message further comprises a third portion of the email message associated a third level of encryption; and the processor is further configured to: 5receive an indication that a third portion of the reply message is in response to the third portion of the received email message; determine that a third encryption key stored in the memory is associated with the third level of encryption; and encrypt the third portion of the reply message using the third 10encryption key.

9. The method of Claim 8, wherein: the received email message further comprises a third portion of the email message associated a third level of encryption; and the method further comprises: 25receiving an indication that a third portion of the reply message is in response to the third portion of the received email message; determining that a third encryption key stored in the memory is associated with the third level of encryption; and encrypting the third portion of the reply message using the third 30encryption key.

16. The computer program of Claim 15, wherein: the received email message further comprises a third portion of the email message associated a third level of encryption; and 25the program further comprises instructions that when executed by the processor causes the processor to: receive an indication that a third portion of the reply message is in response to the third portion of the received email message; determine that a third encryption key stored in the memory is 30associated with the third level of encryption; and encrypt the third portion of the reply message using the third encryption key.
2. The apparatus of claim 1, wherein: the email message received by the hardware processor further comprises a third portion having a third level of encryption; and wherein the hardware processor is further configured to: create a third instance of the email message to be sent to a third recipient from among the plurality of recipients, wherein the third instance masks, according to the mask format, portions of the email message that are not of the first, second, or third levels of encryption; and transmit the third instance of the email message to the third recipient.

8. The method of claim 7, wherein: the received email message further comprises a third portion having a third level of encryption; and the method further comprises: creating a third instance of the email message to be sent to a third recipient from among the plurality of recipients, wherein the third instance masks portions of the email message that are not of the first, second, or third levels of encryption using the mask format; and transmitting the third instance of the email message to the third recipient.

14. The computer program of claim 13, wherein: the received email message further comprises a third portion having a third level of encryption; and the computer program further comprises instructions that when executed by the processor causes the processor to: create a third instance of the email message to be sent to a third recipient from among the plurality of recipients, wherein the third instance masks portions of the email message that are not of the first, second, or third levels of encryption using the mask format; and transmit the third instance of the email message to the third recipient.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-11, 15-18 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Pecka et al. (U.S. 2016/0226844A1, hereinafter “Pecka”).

 	As to claims 1, 8, 15, Pecka discloses an apparatus for generating multi-encrypted email message responses, comprising: 
 	a memory configured to store one or more encryption keys; 5a hardware processor communicatively coupled to the memory, and configured to: 
 	receive an email message comprising: a first portion of the email message having a first level of encryption (para. [0015]; discloses content of the message maybe divided into multiple parts and para. [0017] discloses each part is encrypted differently and associated with a different key) and 
 	10a second portion of the email message having a second level of encryption (para.[0017]); 
 	receive an indication that a first portion of a reply message is in response to the first portion of the received email message (para. [0018]; discloses “Each part 104 is associated with an identifier 108 that identifies that part 104. The identifier 108 is used to reference a particular part 104. Thus, the identifier 108 is unique. For example, identifier 108-1 uniquely identifies part 1 104-1”); 
 	receive an indication that a second portion of the reply message is in 15response to the second portion of the received email message (para. [0018]; discloses identifier 108-2 uniquely identifies part 2 104-2 of a message ); 
 	determine that a first encryption key stored in the memory is associated with the first level of encryption; determine that a second encryption key stored in the memory is associated with the second level of encryption (para. [0026; discloses “encrypting each part of the message and generating a key for each part. This step 212 may be performed by the client device 202 or a server associated with the service provider 204. Each part is encrypted with a different key. As described above, the encryption may be either a symmetric encryption mechanism or an asymmetric encryption mechanism. Either way, a key is generated for each part defined by the user”); 
 	20encrypt the first portion of the reply message using the first encryption key; encrypt the second portion of the reply message using the second encryption key; and transmit the reply message to a server (para. [0027]; discloses only certain parts of the message are encrypted. The parts that are encrypted can be designated by the sender. In some examples, however, the service provider may require that each part be encrypted, even if a part is to be sent to all recipients. The key are generated as mentioned in para. [0026]).  

 	As to claim 2, Pecka discloses the apparatus of Claim 1, wherein: the received email message further comprises a third portion of the email message associated a third level of encryption (para. [0018]; discloses that multiple portions of the email messages may require different encryption) ; and the processor is further configured to: 5receive an indication that a third portion of the reply message is in response to the third portion of the received email message; determine that a third encryption key stored in the memory is associated with the third level of encryption; and encrypt the third portion of the reply message using the third 10encryption key (para. [0026], [0027]).  

 	As to claim 3, Pecka discloses the apparatus of Claim 2, wherein the processor is further configured to: cause the received email message to be displayed on a display; and 15provide a visual indication the first portion of the email is visible to all recipients in the thread (Figure 5 displays a message window to a sender of a message and para. [0042]-[0043]; discloses an interface that shows the portions of text to a specific recipient).  

 	As to claim 4, Pecka discloses the apparatus of Claim 3, wherein the processor is further configured to provide a visual indication that the second portion of the email is only visible to a 20first subset of recipients. (para. [0046]; discloses that the portions of an email thread that have been allowed to be de-encrypted and visible to a certain user are indicators that they are visible to a certain user).

 	As to claim 9, Pecka discloses the method of Claim 8, wherein: the received email message further comprises a third portion of the email message associated a third level of encryption (para. [0018]; discloses that multiple portions of the email messages may require different encryption); and the method further comprises: 25receiving an indication that a third portion of the reply message is in response to the third portion of the received email message; determining that a third encryption key stored in the memory is associated with the third level of encryption; and encrypting the third portion of the reply message using the third 30encryption key (para. [0026], [0027]).    

 	As to claim 10, Pecka discloses the method of Claim 9, further comprising: causing the received email message to be displayed on a display; and providing a visual indication the first portion of the email is visible to all recipients in the thread (Figure 5 displays a message window to a sender of a message and para. [0042]-[0043]; discloses an interface that shows the portions of text to a specific recipient).  

 	As to claim 11, Pecka discloses the method of Claim 10, further comprising providing a visual indication that the second portion of the email is only visible to a first subset of recipients (para. [0046]; discloses that the portions of an email thread that have been allowed to be de-encrypted and visible to a certain user are indicators that they are visible to a certain user).  
 
 	As to claim 16, Pecka discloses the computer program of Claim 15, wherein: the received email message further comprises a third portion of the email message associated a third level of encryption (para. [0018]; discloses that multiple portions of the email messages may require different encryption); and 25the program further comprises instructions that when executed by the processor causes the processor to: receive an indication that a third portion of the reply message is in response to the third portion of the received email message; determine that a third encryption key stored in the memory is 30associated with the third level of encryption; and encrypt the third portion of the reply message using the third encryption key (para. [0026], [0027]).    
  
 	As to claim 17, Pecka discloses the computer program of Claim 16, further comprising instructions that when executed by the processor causes the processor to: cause the received email message to be displayed on a display; and 5provide a visual indication the first portion of the email is visible to all recipients in the thread (Figure 5 displays a message window to a sender of a message and para. [0042]-[0043]; discloses an interface that shows the portions of text to a specific recipient).  
  
 	As to claim 18, Pecka discloses the computer program of Claim 17, further comprising instructions that when executed by the processor cause the processor to provide a visual indication 10that the second portion of the email is only visible to a first subset of recipients (para. [0046]; discloses that the portions of an email thread that have been allowed to be de-encrypted and visible to a certain user are indicators that they are visible to a certain user).    

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pecka in view of Wunderlich et al. (U.S. 2022/0086112 A1, hereinafter “Wunderlich”).

 	As to claims 5, 12 and 19, Pecka discloses the apparatus of Claim 2, however Pecka does not discloses the apparatus  wherein the indication that the first portion of the reply is in response to the first portion of the received email message is generated from a drop-down menu.  
 	In an analogous art, Wunderlich discloses the apparatus  wherein the indication that the first portion of the reply is in response to the first portion of the received email message is generated from a drop-down menu (para. [0047]; discloses “(iv) receiving user input defining a content message to be sent using the first module and including one or more user identifiers identifying a respective one or more intended recipients of the content message to be sent, (v) generating an input field enabling user entry of a plurality of response options, each response option responsive to content of the content message to be sent, (vi) receiving user input of the plurality of response options, (vii) formatting the plurality of response options to generate a response-request portion of the content message to be sent including the plurality of response options in a drop-down menu, “).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pecka by using options in drop down menu to generate a response that indicates the user identifier to that identifies the recipient of the message as taught by Wunderlich in order to enable bilateral communication, in real time, with mass groups of individuals without compromising the security of each individual's contact information.(Wunderlich, para.[0003])

 	As to claims 6, 13 and 20, Pecka-Wunderlich discloses the apparatus of Claim 5, wherein the drop-down menu comprises a plurality of selectable buttons, each button comprising a visual representation of a portion of the received email (Wunderlich, para. [0109]-[0110]; discloses “[0110] Process 1300 may further include initiating 1306 the first module represented by the selected first icon. Process 1300 may also include receiving 1308 user input defining a content message to be sent using the first module and including one or more user identifiers identifying a respective one or more intended recipients of the content message to be sent. Process 1300 may further include generating 1310 an input field enabling user entry of a plurality of response options, each response option responsive to content of the content message to be sent. Process 1300 may also include receiving 1312 user input of the plurality of response options.”).  

 	As to claims 7 and 14, Pecka-Wunderlich discloses the apparatus of Claim 5, wherein the drop-down menu comprises: a first selectable field associated with all recipients in the thread ; and a second selectable field associated with a single recipient from among the recipients in the thread (Wunderlich, para. [0109]-[0111] discloses response options for one recipient or multiple recipients).  

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Kumhyr et al., (U.S. 2018/0309738 A1), discloses encrypting, by a network device, a first section of data within the gathered plurality of data with a level 1 encryption key. The present invention may then include encrypting, by a network device, a second section of data within the gathered plurality of data with a level 2 encryption key, wherein the encrypted first section of data is encrypted with the level 2 encryption key. The present invention may further include transmitting, by a network device, a combined batch of data to a recipient device, wherein the combined batch of data comprises the encrypted first section of data, the encrypted second section of data, and an unencrypted section of data.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457